 


 HR 1545 ENR: VA Prescription Data Accountability Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1545 
 
AN ACT 
To amend title 38, United States Code, to clarify the authority of the Secretary of Veterans Affairs to disclose certain patient information to State controlled substance monitoring programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the VA Prescription Data Accountability Act 2017.  2.Secretary of Veterans Affairs disclosure of patient information to State controlled substance monitoring programsSection 5701(l) of title 38, United States Code, is amended— 
(1)by inserting (1) before Under;  (2)by striking a veteran or the dependent of a veteran and inserting a covered individual; and  
(3)by adding at the end the following new paragraph:  (2)In this subsection, a covered individual is an individual who is dispensed medication prescribed by an employee of the Department or by a non-Department provider authorized to prescribe such medication by the Department..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
